DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response to Final Rejection, received 7-21-2021, is acknowledged.  Claims 1, 6, and 15 have been amended.  Claims 7, and 19 have been canceled.
Claims 1-6, 8-18, and 20 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claim 7 under 35 U.S.C. 112(b), as being indefinite for: (i) how one identifies "cells whose metabolism results in a local temperature increase and a local pH decrease" within a multi-cellular organism; and, (ii) how said bacteria are bound to said cells, is moot in light of the cancelation of the claim.
The rejection of claim 7 under 35 U.S.C. 112(b), as being indefinite for: (i) what are the metes and bounds of said "humoral response"; and, (ii) to what both the systemic immune response and the humoral response are directed, is moot in light of the cancelation of the claim.
The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in light of the cancelation of the claim.
The rejection of claim 8 under 35 U.S.C. 112(b), as being indefinite what said systemic immune response is directed, is withdrawn in light of the claim amendments.
The rejection of claim 15 under 35 U.S.C. 112(b), as being indefinite for "within a human body", is withdrawn in light of the claim amendment.
The rejection of claim 19 under 35 U.S.C. 112(b), as being indefinite for: (i) how one identifies "cells whose metabolism results in a local temperature increase and a local pH decrease" within a multi-cellular organism; and, (ii) how said bacteria are bound to said cells, is moot in light of the cancelation of the claim.
The rejection of claim 19 under 35 U.S.C. 112(b), as being indefinite for: (i) what are the metes and bounds of said "humoral response"; and, (ii) to what both the systemic 
The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in light of the cancelation of the claim.


Rejections Maintained
The rejection of claims 1-6, 8-18, and 20 under 35 U.S.C. 112(b), as being indefinite for: (i) how one identifies "cells whose metabolism results in a local temperature increase and a local pH decrease" within a multi-cellular organism; and, (ii) how said bacteria are bound to said cells, is maintained.
	Applicant argues that the Office action appears to equate breadth of a claim with indefiniteness.  “Attachment” has a clear meaning especially as noted in the Office action with the recognition “the scope of the claim is extremely broad for attachment means”. Bacteria present with multiple evolved or adapted means for attaching to and infiltrating cells. The multiple processes or steps that bacteria may exploit may be characterized as adaptions in part before and in part as a result of adaptive programs the practitioner may practice to select appropriate bacteria. The Manual of Patent Examining Procedure clearly instructs: “A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.” MPEP 2173.02 Determining Whether Claim Language is Definite. The Office action has not cited any specific lack of clarity that may properly be cited as rendering the claims indefinite.

	The examiner has considered applicant's argument, in light of the claim amendments, but does not find it persuasive.
	The indefiniteness is not concerning attachment of any cell by bacteria, but how one "selectively" destroys abnormal cells in a multi-cellular organism by binding bacteria to at least a plurality of said identified cells which exhibit a local temperature increase and a local pH decrease without also binding said bacteria to any/all normal cells in said multi-cellular organism with the result that even normal cells are destroyed.
	The rejection is also maintained because applicant has not shown how one identifies/distinguishes abnormal cells whose metabolism results in a local temperature increase and a local pH decrease from normal cells in said multi-cellular organism.
	Thus, the rejection is maintained.

The rejection of claim 6 under 35 U.S.C. 112(b), as being indefinite for: (i) what is the tag, and, how said tagging is being performed; and, (ii) to what the systemic immune response, is maintained.
	Applicant argues that Claim 6 is amended to feature bacterial protein tagging. The scope of the tag is thus directly associated with a bacterium doing the tagging.
	The examiner has considered applicant's argument, in light of the claim amendment, but does not find it persuasive.
	The specification does not teach "marking" plasma membrane of said identified cells with a bacterial protein.  The only recitation in the specification concerning "marking" is found on page 45, lines 15-25, which is drawn to "marking" mRNA.
	Thus, it is unclear how one "marks" the plasma membrane of said identified cells with a bacterial protein.

The rejection of claims 1-6, 8-18, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.
	Applicant agrees that while the claim does not recite “any/all types”, “all types” cannot be excluded merely by reading the plain English, but explicit the claim language does not require that “all” types be impacted to successfully prove infringement. Applicant proposes amending Claim 1 to clarify that the plural English word means more than one, e.g., at least two, or at least a plurality. The written description allegation is thereby clearly and explicitly obviated.
 
	The examiner has considered applicant's argument, in light of the claim amendments, but does not find it persuasive for the reasoning put forth in the original rejection explanation.
	The claims remain drawn to methods of selectively destroying any/all abnormal cells in a multi-cellular organism, said method comprising: identifying cells whose metabolism results in a local temperature increase and a local pH decrease, binding any/all bacteria to cells whose metabolism results in a local temperature increase and a local pH decrease, said bacteria integrating within the cytoplasm of said identified cells, said bacteria proliferating within said cells with destructive results to said abnormal cells.

	The specification does not teach that: (1) all naturally occurring bacteria comprise the required characteristics for targeting and binding to abnormal cells whose metabolism results in a local temperature increase and a local pH decrease within a multi-cellular organism; (2) all naturally occurring bacteria integrate within the cytoplasm of abnormal cells whose metabolism results in a local temperature increase and a local pH decrease within a multi-cellular organism; and, that all bacteria will proliferate within said abnormal cells whose metabolism results in a local temperature increase and a local pH decrease within a multi-cellular organism with destructive results to said abnormal cells.
	Thus, the claims continue to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 16,2021